Citation Nr: 1535249	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-32 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease of the thoracolumbar spine, rated as 10 percent disabling prior to June 4, 2013 and 20 percent disabling thereafter. 

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity. 

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus. 

4.  Entitlement to an initial compensable rating for hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1983 to June 1985 with three years of prior unverified active service.  This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The May 2015 rating decision on appeal awarded service connection for radiculopathy of the right lower extremity as secondary to the service-connected thoracolumbar spine disability.  The criteria for the evaluation of disabilities of the spine provides that associated objective neurological abnormalities are separately rated and are a component of the underlying spinal condition.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5343 (2014).  Therefore, the initial disability rating assigned to the Veteran's radiculopathy of the right lower extremity is part of the claim for an increased rating for a low back disability and is properly before the Board.  

The issue of entitlement to an initial compensable rating for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 4, 2013, the Veteran's degenerative disc disease of the thoracolumbar spine manifested forward flexion to 85 degrees, a combined range of motion to 235 degrees, and a normal gait and spinal contour without muscle spasm, or guarding.  
2.  From June 4, 2013, the Veteran's degenerative disc disease of the thoracolumbar spine manifests forward flexion to 60 degrees and a combined range of motion to 120 degrees without ankylosis.  

3.  The Veteran's degenerative disc disease of the thoracolumbar manifests episodes of incapacitation with a total duration of not more than one to two weeks during a 12 month period. 

4.  The Veteran's radiculopathy of the right lower extremity most nearly approximates mild. 

5.  The Veteran experiences constant bilateral tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine prior to June 4, 2013 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2014).

2.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine from June 4, 2013 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243.

3.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124, 4.124a, Diagnostic Code 8520.

4.  There is no schedular basis for the assignment of a rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.87, Diagnostic Code 6260.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Thoracolumbar Spine

Service connection for degenerative disc disease of the thoracolumbar spine was awarded in the December 2010 rating decision on appeal.  An initial 10 percent rating was assigned effective February 1, 2010.  An increased 20 percent evaluation was granted in a June 2013 rating decision effective June 4, 2013.  The Veteran contends that increased ratings are warranted as his back disability is productive of constant pain and limits his ability to stand, walk, and bend. 

The Veteran's back disability is rated under Diagnostic Code 5242 as intervertebral disc syndrome and the general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  The Veteran's service-connected disability includes degenerative disc disease and the criteria pertaining to intervertebral disc syndrome are clearly for application.  Intervertebral disc syndrome is evaluated under the general formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

In applying regulations that rate disabilities based on range of motion, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

During the period prior to June 4, 2013, the Veteran's back disability is rated as 10 percent disabling.  With respect to limitation of motion, forward flexion was most limited during this period at the June 2013 VA contract examination when it measured to 85 degrees with pain at the endpoint of testing.  The combined range of motion of the thoracolumbar spine was to 235 degrees.  There was no additional loss of motion following repetitive testing and the June 2013 examiner reported the point where pain began during motion testing.  The Veteran's posture, gait, and appearance were all normal and there was no evidence of tenderness or guarding.  The Veteran complained of an inability to run or walk for long periods of time, but the Board finds that the objective medical evidence, which demonstrates only slight loss of flexion and no other objective limitations, is more probative regarding the true functional impairment of the Veteran's disability as it relates to the rating criteria.  Thus, even with consideration of all functional factors and the Veteran's lay statements, it is clear that his back disability most nearly approximated the criteria associated with the current 10 percent prior to June 4, 2013. 

For the period beginning June 4, 2013, the Veteran is in receipt of an increased 20 percent rating for his back disability.  Review of the evidence establishes that the disability does not most nearly approximate the criteria for an increased evaluation under the general rating formula.  Range of motion was most limited at the June 2013 VA examination; after repetitive testing, the Veteran manifested forward flexion to 60 degrees with a combined range of motion to 120 degrees with pain at the endpoint of testing.  Again, there was no additional loss of motion or functional impairment after repetitive movement.  The Veteran manifested mild to moderate tenderness and pain to palpation, but there was no guarding or muscle spasms.    Regarding functional factors, the VA examiner found that the Veteran would experience an additional 10 degree loss of motion in each of the six cardinal directions of spinal movement during flare-ups of symptoms.  This finding is consistent with the Veteran's recorded range of motion following repetitive testing, which indicated a 10 degree loss of motion in all directions except for a 15 degree loss of flexion.  Thus, even with consideration of all relevant functional factors, it is clear that the Veteran's range of motion does not most nearly approximate an increased 40 percent evaluation from June 4, 2013.  Furthermore, there is no evidence of ankylosis and the Veteran has clearly maintained useful motion of his thoracolumbar spine throughout the claims period.  A rating in excess of 20 percent is therefore not warranted for the period beginning June 4, 2013 under the general rating criteria.

Turning to whether an increased rating is warranted using the criteria pertaining to intervertebral disc syndrome, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least once a week but less than two weeks during the past 12 months.  A 20 percent evaluation is assigned in cases of intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  

In this case, the record contains some medical evidence of incapacitating episodes of back pain, but these episodes do not most nearly approximate a rating in excess of 10 percent at any time during the claims period.  Both the October 2010 and June 2013 VA examiners determined that the Veteran did not experience incapacitating episodes, but a December 2014 Disability Benefits Questionnaire (DBQ) completed by the Veteran's treating physician indicates that the Veteran's disability is productive of episodes of incapacitation totaling one to two weeks during the last 12 months.  This duration of incapacitating episodes is contemplated by a 10 percent rating under Diagnostic Code 5243.  In addition, treatment records do not document any instances of periods of bedrest prescribed by a physician and do not support the assignment of a higher rating for intervertebral disc disease.  Therefore, the record does not establish that the Veteran has experienced incapacitating episodes as defined by VA that most nearly approximate a rating in excess of 10 percent under Diagnostic Code 5243 at any time during the claims period.  
Thus, the evidence establishes that the Veteran's orthopedic impairment associated with the service-connected degenerative disc disease of the thoracolumbar spine most nearly approximates the currently assigned 10 percent evaluation prior to June 4, 2013 and a 20 percent evaluation thereafter.  While an increased rating is not warranted for the orthopedic component of this disability, the general rating formula does provide for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

As noted above, service connection for radiculopathy of the right lower extremity was granted in a May 2015 rating decision as secondary to the service-connected back condition.  An initial 10 percent evaluation was assigned effective December 12, 2014.  The Veteran contends that an increased rating is warranted for neurological impairment as he experiences numbness and radiating pain in his leg.  

The Veteran's right leg radiculopathy is currently rated under Diagnostic Code 8520 pertaining to complete or incomplete paralysis of the sciatic nerve.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  Complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost warrants a maximum 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The evidence establishes that the Veteran's neurological impairment most nearly approximates mild incomplete paralysis of the right sciatic nerve and the currently assigned initial 10 percent evaluation.  The only medical evidence of neurological dysfunction dates from the December 2014 DBQ when the Veteran's physician identified right lumbosacral radiculopathy.  The physician did not specify the severity of the radiculopathy, and there are no other objective findings of neurological impairment in the report.  Examination of the Veteran's sensory, motor, and reflex systems was normal at the October 2010 and June 2013 VA examinations and both examiners found that there were no signs of radiculopathy.  The Veteran also has not reported experiencing neurological symptoms at any time during the claims period except for during the October 2010 VA contract examination when he made vague complaints of weakness and numbness of the leg.  Based on the lack of evidence pertaining to the Veteran's radiculopathy, the Board finds that a rating in excess of 10 percent is not warranted for neurological impairment of the right lower extremity under Diagnostic Code 8520.  

In sum, the Veteran's service-connected back disability warrants an initial 10 percent evaluation for orthopedic impairment prior to June 4, 2013 and a 20 percent evaluation thereafter.  The associated radiculopathy of the right lower extremity warrants a separate initial 10 percent rating from December 12, 2014.  The Board has considered whether there is any other schedular basis for granting a higher rating other than those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against any increased ratings other than those granted above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Tinnitus

Entitlement to service connection for tinnitus was granted in the December 2010 rating decision on appeal with an initial 10 percent rating assigned effective February 1, 2010.  The Veteran complained of bilateral tinnitus throughout the claims period and during VA audiological examinations in October 2010 and May 2013.  However, the current 10 percent evaluation is the maximum schedular rating available for tinnitus, whether the sound is heard in one ear, both ears, or the head.  38 C.F.R. §4.87, Diagnostic Code 6260.  Thus, a rating in excess of 10 percent is not warranted and there is no legal basis upon which to award a higher evaluation for tinnitus.  The Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's back disability is manifested by orthopedic impairment and neurological impairment of the right lower extremity both productive of painful limited motion and occasional episodes of incapacitation.  His tinnitus manifests constant ringing in the bilateral ears occasionally affecting his balance.  These symptoms are contemplated in the rating criteria and the rating criteria are adequate to evaluate the Veteran's disabilities.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's conditions are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  
In this case, the record is negative for evidence that the Veteran is unemployable due to the service-connected back and tinnitus disabilities.  He is not in receipt of Social Security disability benefits, and has continued to work throughout the claims period.  He has reported impairment to employment to the extent that his disabilities limit his ability to perform physical activities such as prolonged walking, standing, and bending.  However, there is no indication that the Veteran is unemployable as a result of his back condition and tinnitus.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disabilities.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial disability ratings assigned following the award of service connection for degenerative disc disease of the thoracolumbar spine and tinnitus.  The claims for service connection for the disabilities on appeal are now substantiated and the filing of a notice of disagreement (NOD) as to the December 2010 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial disability rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The June 2013 SOC set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations assigned by the RO.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected conditions at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and the report of a December 2014 private lumbar MRI.  The Veteran has not identified any other records of private treatment that could support the claims.  Additionally, the Veteran was provided proper VA examinations in October 2010, May 2013, and June 2013 in response to his claims for increased ratings.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine prior to June 4, 2013 is denied. 
Entitlement to a rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine from June 4, 2013 is denied. 

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity is denied. 

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied. 


REMAND

The Board regrets delay in this case, but finds that with respect to the claim for entitlement to an initial compensable rating for hearing loss, the record is not complete.  The electronic claims file establishes that in March 2010 the Veteran submitted the report of an August 2009 audiogram from Sears Hearing Aid Systems in support of his claim for hearing loss.  The August 2009 audiogram report is included in the list of evidence reviewed by the AOJ in the March 2010 rating decision and June 2013 SOC, but a copy of audiogram is not included in the electronic claims file.  On remand, the AOJ should take whatever steps are necessary to ensure the Veteran's electronic claims file is complete and includes a copy of the August 2009 audiogram before returning the case to the Board. 

Accordingly, the case is REMANDED for the following action:

1.  Rescan any documents missing from the Veteran's electronic claims file, to include the August 2009 audiogram report from Sears Hearing Aid Systems.  Then, review the electronic file to ensure there are no other missing documents.

2.  If evidence not previously reviewed by the AOJ is added to the record, readjudicate the claim on appeal with consideration of the entire record.  If the benefit sought on appeal is not granted, issue a SSOC to the Veteran and his representative before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


